PER CURIAM
Defendant appeals from his convictions on two counts of first-degree sexual abuse, arguing that the trial court erred in admitting expert testimony by a pediatrician diagnosing sexual abuse in the absence of any physical evidence. Defendant did not preserve that argument in the trial court, however, admission of such evidence is plain error under State v. Southard, 347 Or 127, 218 P3d 104 (2009). For the reasons set forth in State v. Merrimon, 234 Or App 515, 522, 228 P3d 666 (2010), and State v. Lovern, 234 Or App 502, 513-14, 228 P3d 688 (2010), we exercise our discretion to correct that error. Accordingly, we reverse and remand.
Reversed and remanded.